Exhibit 10.61

FOURTH AMENDMENT OF LEASE

THIS FOURTH AMENDMENT OF LEASE is made this 30th day of March, 2010, by and
between RB KENDALL FEE, LLC (“Landlord”) and CEQUENT PHARMACEUTICALS, INC.,
having a mailing address at One Kendall Square, Building 600/700, Cambridge,
Massachusetts 02139 (“Tenant”).

R E C I T A L S:

A. Reference is made to an Indenture of Lease dated December 19, 2006, by and
between Landlord, and Tenant, as amended by First Amendment of Lease also dated
December 19, 2006, Second Amendment of Lease dated March 23, 2007, and Third
Amendment of Lease dated September 20, 2007 (as amended, the “Lease”), demising
approximately 6,397 s.f. of rentable square feet of space on a portion of the
first floor and approximately 456 s.f. of rentable space in the basement
(collectively, the “Existing Space”) and approximately 98 s.f. of storage space
(the “Storage Space”) in the basement of Building 600/700 at One Kendall Square,
Cambridge, Massachusetts. Capitalized terms used but not defined herein shall
have the same meaning as in the Lease.

B. Landlord and Tenant are the current holders, respectively, of the lessor’s
and lessee’s interests in the Lease.

C. Landlord and Tenant now desire to amend the Lease as set forth herein.

A G R E E M E N T S:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows:

1. Tenant to Vacate Existing Space; Effective Date. Upon the Effective Date (as
defined below), Tenant shall quit, vacate and deliver up the Existing Space
pursuant to the requirements of the Lease, including without limitation Article
22 and Section 29.11 thereof (that date which is ten (10) business days after
Tenant is given possession of the New Premises [defined below] is hereinafter
referred to as the “Effective Date”). The anticipated Effective Date is June 1,
2010. Landlord shall not be liable to Tenant for any failure to deliver the New
Premises on any specified date, however, if Landlord fails to deliver the New
Premises to Tenant by September 1, 2010, except if such failure is due to causes
beyond the control of Landlord including matters of force majeure or delays
caused by an act or omission of Tenant, then Tenant may elect, upon written
notice to Landlord given no later than September 8, 2010, to terminate the
Lease. In the event of such termination, Tenant shall surrender the Existing
Premises in accordance with the terms of the Lease. Landlord shall endeavor to
provide commercially reasonable notice of the Effective Date to Tenant at least
fifteen (15) days prior thereto. Landlord and Tenant acknowledge that the term
of the Lease with respect to the Existing Space is scheduled to expire on
May 31, 2010. In the event the Effective Date is later than June 1, 2010, Tenant
shall be permitted to remain in the Existing Premises until the delivery date of
the New Premises subject to all of the terms and conditions of the Lease, and
Tenant shall be responsible for the payment of Yearly Rent and additional rent
with respect to the Existing Premises at the applicable rate currently set forth
in the Lease for any period between June 1, 2010 and the Effective Date. Upon
the Effective Date, the Existing Space shall be deemed to no longer constitute
the Premises demised pursuant to the Lease, and Tenant shall have no leasehold
or other right, title, or interest therein or thereto. Tenant shall remain
liable for any and all obligations and agreements under the Lease relating to
the Existing Space accruing on or before the Effective Date.

 



--------------------------------------------------------------------------------

2. New Premises. Upon the Effective Date, the Premises demised pursuant to the
Lease shall consist of approximately 4,782 rentable square feet on the fourth
(4th) floor of Building 400 as shown on Exhibit A-1 attached hereto (the “New
Premises”). Tenant has inspected the New Premises and accepts the New Premises
in its present “as is” condition, without representation or warranty, express or
implied, in fact or in law, by Landlord and without recourse to Landlord as to
the nature, condition or usability thereof, except as expressly provided herein.
Tenant agrees that except as otherwise expressly provided herein, Landlord has
no work to perform in or on the New Premises to prepare the New Premises for
Tenant’s use and occupancy, and that any and all other work to be done in or on
the New Premises will be performed by Tenant at Tenant’s sole cost and expense
in accordance with all of the terms and conditions of the Lease, including
Articles 12 and 13 thereof. Except as set forth herein, Landlord shall have no
obligation, liability or risk whatsoever with respect to the New Premises or its
condition. Tenant further acknowledges that, except as expressly provided in the
Lease or in this Fourth Amendment, neither Landlord nor its agents or employees
has made any representations or warranties, expressed or implied, concerning the
New Premises, its condition, or the Lease.

3. Landlord’s Work. Landlord shall complete, at Landlord’s sole cost and
expense, the following work in a good and workmanlike manner using, where
applicable, Landlord’s building standard design and construction materials and
finishes (“Landlord’s Work”): (i) demise the New Premises as shown on the plan
attached hereto as Exhibit A-1; (ii) separate the mechanical, electrical and
plumbing (MEP) systems serving the New Premises for Tenant’s exclusive use;
(iii) deliver and install HVAC systems conforming to the requirements to be
mutually agreed upon by Landlord and Tenant; (iv) supply the New Premises with
compressed air, vacuum, cold room, and two (2) six (6) foot fume hoods;
(v) deliver a new 20-kilowatt emergency generator that serves the New Premises;
and (vi) deliver all structural and common area components of the Building,
including the roof, elevators, windows, loading docks, Building lobby, Common
Areas, and the life safety infrastructure of the Building in good working
condition. Tenant shall provide all of Tenant’s equipment, portable fixtures,
furnishings, and other special purpose items, including but not limited to bio
safety cabinets, autoclaves, ice machines, minus 80’s, freezer units, etc., at
Tenant’s sole cost and expense.

4. Tenant’s Improvements. Tenant shall have access to the New Premises beginning
as of that date which is fifteen (15) days prior to the Effective Date for
purposes of installing furniture and communications cable (“Tenant’s
Improvements”) in accordance with the terms and conditions of the Lease (as
amended hereby). Such right of access shall be subject to all the terms of the
Lease and shall be deemed a license from Landlord to Tenant and any entry into
the New Premises hereunder and any storage of Tenant’s equipment and other
personal property shall be at Tenant’s sole risk. Prior to entering the New
Premises, Tenant shall obtain all insurance it is required to obtain by the
Lease as to the New Premises, if any, and shall provide certificates of said
insurance to Landlord. In addition, prior to commencing work on Tenant’s
Improvements, Tenant’s contractors and subcontractors shall provide Landlord
with evidence of builder’s risk, general liability, automobile liability,
workers compensation, and excess/umbrella insurance policies in coverages
reasonably acceptable to Landlord, such policies to be maintained throughout the
construction of Tenant’s Improvements. Tenant shall coordinate such entry with
Landlord’s building management, and such entry shall be made in compliance with
all terms and conditions of the Lease and the rules and regulations in effect
from time to time.

5. Term. The term of the Lease with respect to the New Premises shall begin as
of the Effective Date and shall expire at 11:59 p.m. on that date which is the
last day of the twenty-fourth (24th) complete month following the Effective Date
(the “Termination Date”). The parties agree to execute a written agreement
confirming the actual Effective Date and Termination Date, once same are
determined.

6. Yearly Rent; Additional Rent. (a) Commencing on the Effective Date and
continuing until the day before the first anniversary thereof, Yearly Rent in
the amount of $248,664.00, payable in

 

2



--------------------------------------------------------------------------------

equal monthly installments of $20,722.00, shall be due and payable in the manner
set forth in Article 6 of the Lease. If the Effective Date is other than the
first day of a calendar month, then Yearly Rent shall be appropriately prorated
for such month. For the period beginning on the first anniversary of the
Effective Date and ending on the Termination Date, Yearly Rent in the amount of
$253,446.00, payable in equal monthly installments of $21,120.50, shall be due
and payable in the manner set forth in Article 6 of the Lease.

(b) Commencing on the Effective Date, Tenant shall continue to pay, as
additional rent under the Lease, Tenant’s Tax Share and Tenant’s Operating
Expense Share in the manner set forth in Sections 9.2 and 9.3 of the Lease.
Exhibit 1 to the Lease is hereby amended to reflect the following changes:

Total Rentable Area of Building No. 400: 20,319 square feet

Total Rentable Area of Complex: 639,586 square feet

Tenant’s Proportionate Common Area Share: 0.75%

Tenant’s Proportionate Building Share: 23.5%

7. Utilities. As of the Effective Date, Tenant shall pay Tenant’s Proportionate
Building Share of electricity charges as and when invoiced by Landlord, together
with monthly installments of Yearly Rent and additional rent.

8. Subletting and Assignment. As of the Effective Date, Article 16 of the Lease
is hereby amended to include the following:

“Without limitation of the rights of Landlord hereunder in respect thereto, if
there is any subletting of the whole of the premises by Tenant at a rent which
exceeds the rent payable hereunder by Tenant, or if there is a subletting of a
portion of the premises by Tenant at a rent in excess of the subleased portion’s
pro rata share of the rent payable hereunder by Tenant, then Tenant shall pay to
Landlord, as additional rent, fifty percent (50%) of all such excess rent
forthwith upon Tenant’s receipt of any of the same. For the purposes of this
paragraph, the term ‘rent’ shall mean all Yearly Rent, additional rent or other
payments and/or consideration payable by one party to another for the use and
occupancy of all or a portion of the premises including, without limitation, key
money, or bonus money paid by subtenant to Tenant in connection with such
transaction and any payment in excess of fair market value for services rendered
by Tenant to the subtenant in connection with any such transaction, but shall
exclude any separate payments by Tenant for reasonable attorney’s fees, broker’s
commissions, and leasehold improvements paid directly by Tenant in connection
with such subletting.”

9. Extension Term. Tenant shall have one (1) three (3) year option to extend the
term of the Lease as amended hereby (the “Extension Term”), exercisable upon
written notice to Landlord provided not later than twelve (12) months before the
Termination Date. Yearly Rent payable during the Extension Term shall be equal
to the Fair Market Rental Value as determined pursuant to Section 29.16 of the
Lease.

10. Parking. Section 29.14 of the Lease is amended to provide that the current
rate for monthly parking passes in the Garage is $220 per month.

11. Security Deposit. Tenant acknowledges and agrees that Landlord is holding a
security deposit in the amount of $45,132.75 and that such security deposit
shall continue to secure Tenant’s obligations under the Lease in accordance with
the terms and conditions thereof.

 

3



--------------------------------------------------------------------------------

12. Storage Space. Tenant’s license to use the Storage Space shall be
coterminous with the term of the Lease, as amended hereby and as may be further
extended from time to time, and subject to the terms and conditions of the
Lease.

13. Brokers. Landlord and Tenant each warrant and represent to the other that
they have dealt with no brokers in connection with the negotiation or
consummation of this Fourth Amendment except for Cushman and Wakefield and FHO
Partners (collectively, the “Broker”) and in the event of any brokerage claim
against either party by any person claiming to have dealt with either Landlord
or Tenant in connection with this Fourth Amendment other than Broker, the party
with whom such person claims to have dealt shall defend and indemnify the other
party against such claim. Landlord shall pay the Broker’s commission pursuant to
a separate agreement.

14. Notices. For all purposes of the Lease, the notice address for Landlord
shall hereafter be as follows: RB Kendall Fee, LLC, One Kendall Square,
Cambridge, Massachusetts 02139. Any notices given to Landlord shall be delivered
in accordance with the terms of the Lease to the foregoing address with copies
to be delivered in like manner to Landlord, c/o The Beal Companies, LLP, 177
Milk Street, Boston, Massachusetts 02109, Attention: Stephen N. Faber, Senior
Vice President and Peter A. Spellios, Esquire, Senior Vice President and General
Counsel and to Sherin and Lodgen LLP, 101 Federal Street, Boston, Massachusetts
02110, Attention: Robert M. Carney, Esquire.

15. Ratification. In all other respects the Lease shall remain unmodified and
shall continue in full force and effect, as amended hereby. The parties hereby
ratify, confirm, and reaffirm all of the terms and conditions of the Lease, as
amended hereby.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Fourth Amendment of
Lease on the date first written above in multiple copies, each to be considered
an original hereof, as a sealed instrument.

 

LANDLORD:    TENANT:

RB KENDALL FEE, LLC,

a Delaware limited liability company

  

CEQUENT PHARMACEUTICALS, INC.,

a Delaware corporation

By:

 

LOGO [g165014g66u69.jpg]

   By:  

LOGO [g165014g82n74.jpg]

  Robert L. Beal, its authorized signatory      Name:    TED HIBBEN       

Title:

   CHIEF BUSINESS OFFICER

 

5